DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3,5,6,8-12,14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellegrini (US 20110192357 A1) in view of Hanafuji (JP 2006262880 A). Note, a machine translation of Hanafuji is attached herein and will be referenced to.
 	For claim 1, Pellegrini teaches a garment for an animal, comprising: 
 	a rear portion (400) defining a tail opening (460), and a pair of straps (410A,410B) and a central panel (445) between the tail opening and the pair of straps, wherein the pair of straps are configured for releasable attachment to the torso portion such that the rear portion is selectively moveable from an open position to a closed position (functional recitation to which the straps can performed the intended function when combined with a torso portion), and further wherein when the garment is worn by the animal and the garment is in the closed position (functional recitation to which the straps can performed the intended function because the straps are moveable with the hook and loop fasteners);  

 	(b) the pair of straps extends upwardly from the central panel to about the back region of the animal (see fig. 2, the straps extend upwardly from the central panel to about said back region of said animal) where the pair of straps are attached and when the garment is worn by the animal and the rear portion is in the open position, the pair of straps is released and the animal can urinate or defecate without soiling the garment (the straps can be detached to allow the animal to urinate or defecate if the user wishes to do so).  
 	However, Pellegrini is silent about a torso portion having a top half, a bottom half, and a front end extending toward a back end, the front end defining a neck opening and the bottom half defining two front leg openings toward the front end.  As a result of not teaching the torso portion, Pellegrini lacks the rear portion extending from the back end of the torso portion, the tail opening toward the back end of the torso portion; the pair of straps extends upwardly from the central panel to about the top half of the torso portion.  
 	Hanafuji teaches an animal garment comprising an torso portion (1) having a top half, a bottom half, and a front end extending toward a back end (see figures, self-explanatory as to a top half, a bottom half, a front end, and a back end), the front end defining a neck opening (9) and the bottom half defining two front leg openings (6,6’) toward the front end.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a torso portion defining a neck opening  in the garment of Pellegrini, in order to better secure the garment onto the animal and to provide full body coverage for the animal. 
	The combination of Pellegrini as modified by Hanafuji would result in the rear portion (of Pellegrini) extending from the back end of the torso portion (as modified by Hanafuji), the tail opening (of Pellegrini) toward the back end of the torso portion (as modified by Hanafuji); the pair of straps (of Pellegrini) extends upwardly from the central panel (of Pellegrini) to about the top half of the torso portion (as modified by Hanafuji).  
	For claim 2, Pellegrini as modified by Hanafuji teaches the garment as described above and further teaches wherein said pair of straps are releasably fastened by fastener elements selected from the group2PATENT Attorney Docket SUR-2018-001-US Application Serial No. 16/015,081consisting of cooperating hook-and-loop fastener panels, (para. 0035 of Pellegrini) mating snaps, hooks and eyes, buttons and holes, bandage clips, zippers, releasable adhesive, and tape.  
	For claim 3, Pellegrini as modified by Hanafuji teaches the garment as described above and further teaches a keeper (the hook and loop fasteners of Pellegrini where refs. 415A,415B are pointing at) positioned on the top half of the torso portion (as modified by Hanafuji), said keeper comprising one or more selectively releasable fasteners (the hook and loop of Pellegrini) configured to cooperate with and retain said pair of straps.  
	For claim 5, Pellegrini as modified by Hanafuji teaches the garment as described above but is silent about wherein said garment is made of elastic fabric.  In addition to the above, Hanafuji teaches the garment is made of elastic fabric (para. 0008,0013). It would have been obvious to one having ordinary skill in the art at the time the invention  be made out of elastic fabric as further taught by Hanafuji, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (for flexibility or stretchability as the garment is fitted over the animal) as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
	For claim 6, Pellegrini as modified by Hanafuji teaches the garment as described above but is silent about wherein said garment is made of elastic fabric comprising about ninety-two percent cotton and about eight percent spandex. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the garment of Pellegrini as modified by Hanafuji be made out of elastic fabric comprising about ninety-two percent cotton and about eight percent spandex, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (for flexibility or stretchability as the garment is fitted over the animal) as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
 	For claim 8, Pellegrini as modified by Hanafuji teaches the garment as described above and further teaches wherein said open position is characterized by said pair of straps being released from the top half of the torso portion (by using the hook and loop fasteners of Pellegrini as combined with Hanafuji), and said rear portion being raised, such that said urogenital region is substantially uncovered (the rear portion of Pellegrini’s garment can be raised upon releasing the hook and loop fasteners if the user wishes to do so).  
 teaches the garment is made of elastic fabric (para. 0008,0013) sufficiently fitted to said animal such that at least a majority of said rear portion remains substantially away from said urogenital region without a fastener (such is the property of the elastic fabric). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the garment of Pellegrini as modified by Hanafuji be made out of elastic fabric as further taught by Hanafuji, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (for flexibility or stretchability as the garment is fitted over the animal) as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
	For claim 10, Pellegrini as modified by Hanafuji teaches the garment as described above and further appears to teach wherein said torso portion and said central panel are substantially similar in length (emphasis on the substantially).  In the event that applicant disagrees, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the torso portion and said central panel of Pellegrini as modified by Hanafuji be substantially similar in length, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

a tail portion (400) defining a tail opening (460), 
a pair of straps (410A,410B) configured for releasable attachment to the garment such that the garment can be worn in a closed position or an open position (functional recitation to which the straps can performed the intended function to close or open the garment), and 
a central panel (445) between the tail portion and the pair of straps, wherein: the tail opening is configured to receive a tail of the animal without exposing an anus of the animal (functional recitation to which the tail opening can performed the intended function, especially in para. 0037, where Pellegrini stated that the tail opening is only for the tail because the garment is designed to cover the urethra, anus, or vagina of the animal); the central panel is sized and shaped in a single piece to cover substantially all of the urogenital region (see above statement and para. 0037); and the pair of straps  sized in length to extend from the belly region to the torso portion such that when the straps are fastened, the central panel is in the closed position and the anus of the animal is covered (fig. 2 shows the closed position and the coverage of the garment on the animal); and when the straps are unfastened the central panel is in the open position, and the animal can urinate or defecate without soiling the garment (the straps can be detached to allow the animal to urinate or defecate if the user wishes to do so).  
	However, Pellegrini is silent about a torso portion. As a result of not teaching the torso portion, Pellegrini is silent about the tail portion extending from the torso portion, 
 	Hanafuji teaches an animal garment comprising an torso portion (1) having a top half, a bottom half, and a front end extending toward a back end (see figures, self-explanatory as to a top half, a bottom half, a front end, and a back end), the front end defining a neck opening (9) and the bottom half defining two front leg openings (6,6’) toward the front end.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a torso portion as taught by Hanafuji in the garment of Pellegrini, in order to better secure the garment onto the animal and to provide full body coverage for the animal.
	The combination of Pellegrini as modified by Hanafuji would result in the tail portion (of Pellegrini) extending from the torso portion (as modified by Hanafuji), and the pair of straps (of Pellegrini) sized in length to extend from the belly region to the torso portion (as modified by Hanafuji) such that when the straps are fastened, the central panel (of Pellegrini) is in the closed position and the anus of the animal is covered.
 	For claim 12, Pellegrini as modified by Hanafuji teaches the garment as described above and further teaches a keeper (the hook and loop fasteners of Pellegrini where refs. 415A,415B are pointing at) positioned on the top half of the torso portion (as modified by Hanafuji), said keeper comprising one or more selectively releasable fasteners (the hook and loop of Pellegrini) configured to cooperate with and retain said pair of straps.  

 	For claim 15, Pellegrini as modified by Hanafuji teaches the garment as described above but is silent about wherein said garment is made of elastic fabric comprising about ninety-two percent cotton and about eight percent spandex.  As stated in the above, Hanafuji teaches a garment that is made of elastic fabric (para. 0008, 0013). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the garment of Pellegrini as modified by Hanafuji be made out of elastic fabric as further taught by Hanafuji, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (for flexibility or stretchability as the garment is fitted over the animal) as a matter of obvious choice. In re Leshin, 125 USPQ 416. 
 	Pellegrini as modified by Hanafuji is silent about the elastic fabric comprising about ninety-two percent cotton and about eight percent spandex. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the garment of Pellegrini as modified by Hanafuji be made out of elastic fabric 
	For claim 16, Pellegrini as modified by Hanafuji teaches the garment as described above and further teaches wherein said open position is characterized by said pair of straps being released from the top half of the torso portion (by using the hook and loop fasteners of Pellegrini as combined with Hanafuji), and said rear portion being raised, such that said urogenital region is substantially uncovered (the rear portion of Pellegrini’s garment can be raised upon releasing the hook and loop fasteners if the user wishes to do so).  
	For claim 17, the limitation has been explained in the above claim 1, thus, please see above. 
	For claim 18, Pellegrini teaches the garment for an animal comprising a rear portion (400) comprising: i. a front end (from ref. 460 to ref. 440 in figs. 4a,4b) and defining a tail opening (460); ii. a back end (from ref. 410A or 410B to ref. 430 in figs. 4a,4b) comprising a pair of straps (410A, 410B); and, iii. a central panel (450) extending between the front and the back end, wherein, the rear portion is selectively movable between an open position (as shown in figs. 4a,4b when the hook and loop fasteners are detached) in which the garment can be removed from the animal and a closed position (as shown in fig. 2 on the animal) in which the central panel is held by the 
 	However, Pellegrini is silent about a one-piece bodysuit comprising a torso portion defining a neck opening and two front leg openings, the torso portion having a topside and a bottom-side, hence, the rear portion extending only from the topside of the torso portion and the front end adjacent the topside of the torso portion.
	As stated in the above, Hanafuji teaches a one-piece bodysuit comprising a torso portion (1) defining a neck opening (9) and two front leg openings (6,6’), the torso portion having a topside (the top surface of the garment) and a bottom-side (the bottom surface of the garment). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a torso portion defining a neck opening and two front leg openings, the torso portion having a topside and a bottom-side as taught by Hanafuji in the garment of Pellegrini in order to better secure the garment/diaper onto the animal and to provide full body cover for the animal. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the garment of Pellegrini as modified by Hanafuji be made as a one-piece bodysuit as taught by Hanafuji, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
 	The combination of Pellegrini as modified by Hanafuji would result in the rear portion (of Pellegrini) extending only from the topside of the torso portion (as combined with Hanafuji) and the front end (of Pellegrini) adjacent the topside of the torso portion  for the one-piece bodysuit concept and the torso portion with the neck opening and leg openings to fully cover the animal’s body for protection or the like. These concepts are notoriously well known in the animal garment art. Pellegrini’s rear portion remains the same and not the reverse under the belly as in Hanafuji.
 For claim 19, Pellegrini as modified by Hanafuji teaches the garment as described above and further teaches wherein the pair of straps are configured for releasable attachment to the top-side of the torso portion of the one-piece bodysuit (the straps are attached and detached with hook and loop fasteners as taught in Pellegrini).
 	For claim 20, Pellegrini as modified by Hanafuji teaches the garment as described above and would result in wherein when the garment is in the closed position, the straps are attached to the top-side of the torso portion after being extended from the central panel toward a belly region of the animal and upward toward the top-side of the torso portion. Noting that the straps as taught in Pellegrini are attached to the top side of the garment, thus, when combined with Hanafuji’s torso portion, the straps would be attached to the topside of the torso portion as in the same manner as shown in fig. 2 of Pellegrini.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellegrini as modified by Hanafuji as applied to claims 1,3, above, and further in view of Tseng (US 20060124076).
 	For claim 4, Pellegrini as modified by Hanafuji teaches the garment as described above but is silent about wherein said keeper further comprises a cover sized and  in order to protect the straps from inadvertent release and to further secure the straps thereon.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellegrini as modified by Hanafuji as applied to claim 1, above, and further in view of Fontes (US 20050283883).
 	For claim 7, Pellegrini as modified by Hanafuji teaches the garment as described above and further teaches wherein said garment is made of elastic fabric (as stated in the above). However, Pellegrini as modified by Hanafuji is silent about wherein one or more of said two front leg openings and said tail opening comprises a pinked edge.
 	Fontes teaches a garment having pinked edges for the openings (paras. 0014, 0017). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the openings in the garment of Pellegrini as modified by Hanafuji . 
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellegrini as modified by Hanafuji as applied to claims 11,12 above, and further in view of Tseng (as above).
 	For claim 13, Pellegrini as modified by Hanafuji teaches the garment as described above but is silent about wherein said keeper further comprises a cover sized and shaped to protect said pair of straps from inadvertent release, wherein said keeper and said cover cooperate to form a pocket for storing an article.
 	Tseng teaches a device for collecting discharge of animal comprising a keeper (75) having a cover (85) sized and shaped to protect a pair of straps (34,35,36) from inadvertent release, wherein said keeper and said cover cooperate to form a pocket (gap or space created between the cover and the keeper) for storing an article (functional recitation, which a user can store an article in the space or gap).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to nclude a cover as taught by Tseng on the garment of Pellegrini as modified by Hanafuji in order to protect the straps from inadvertent release and to further secure the straps thereon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643